      Case 3:20-cv-08339-DWL Document 15 Filed 03/16/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Bryan A Hargis,                                  No. CV-20-08339-PCT-DWL
10                 Plaintiff,                         ORDER
11   v.
12   Home Depot USA Incorporated, et al.,
13                 Defendants.
14
15         IT IS ORDERED that the parties’ stipulation (Doc. 14) is granted.
16         IT IS FURTHER ORDERED that this action is remanded to Superior Court of
17   Arizona, Coconino County and that each party shall bear its own attorneys’ fees and costs
18   with respect to the removal and subsequent remand of this action.
19         Dated this 16th day of March, 2021.
20
21
22
23
24
25
26
27
28
